 1                                                  THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9    UNITED STATES OF AMERICA,                         No. CR19-0230JLR

10                   Plaintiff,                         ORDER GRANTING
             vs.                                        CONTINUANCE OF TRIAL DATE
11
      LEONTAI BERRY,
12
                     Defendant.
13

14
             This matter, having come before the Court on the Motion of defendant Leontai
15

16   Berry to continue the trial date from January 21, 2020, to June 8, 2020, and the Court

17   having considered the motion and finding that failing to grant this motion would deny the

18   attorney for defendant Leontai Berry the reasonable time necessary for effective

19   preparation, taking into account the exercise of due diligence; and that the ends of justice
20   served by granting this motion outweigh the best interests of the public and the defendant
21
     in a speedy trial, it is hereby:
22
             ORDERED that the trial date herein is continued to June 22, 2020 and the pretrial
23
     motions due date is continued to May 14, 2020.
24

25


      PROPOSED ORDER CONTINUING                                              LAW OFFICE OF
                                                                       CATHY GORMLEY, PLLC
      TRIAL DATE -- 1                                                  600 1st Avenue Suite 304
                                                                      Seattle, Washington 98104
                                                                (206) 624-0508 ϖ FAX (206) 622-9091
 1          IT IS FURTHER ORDERED that, for the purpose of computing the time

 2   limitations imposed by the Speedy Trial Act, 18 U.S.C., Section 3161-3174, the period of
 3   delay from December 20, 2019 to June 22, 2020 is excludable time, pursuant to 18 U.S.C.
 4
     § 3161(h)(8)(A).
 5
            DATED this 27th day of December, 2019.
 6

 7

 8
                                                        A
                                                        The Honorable James L. Robart
 9                                                      U.S District Court Judge

10

11

12

13

14

15

16                                                      Presented by:

17                                                      /s/Cathy Gormley
                                                        Cathy Gormley, WSBA #26169
18                                                      600 1st Avenue Suite 304
                                                        Seattle, Washington 98104
19                                                      Phone (206) 624-0508
                                                        Fax (206) 622-9091
20                                                      cathy@cgormleylaw.com
21

22

23

24

25


      PROPOSED ORDER CONTINUING                                           LAW OFFICE OF
                                                                    CATHY GORMLEY, PLLC
      TRIAL DATE -- 2                                               600 1st Avenue Suite 304
                                                                   Seattle, Washington 98104
                                                             (206) 624-0508 ϖ FAX (206) 622-9091
 1

 2
                                    CERTIFICATE OF SERVICE
 3
            I, CATHY GORMLEY, hereby certify that on            December 19, 2019                   ,
 4

 5   I filed this document with the U.S. District Court’s Electronic Filing (ECF) system, which

 6   will serve a copy by email to all parties.

 7                                                       /s/Cathy Gormley
                                                         Cathy Gormley, WSBA #26169
 8                                                       Seattle, Washington 98104
                                                         Phone (206) 624-0508
 9                                                       Fax (206) 622-9091
                                                         cathy@cgormleylaw.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      PROPOSED ORDER CONTINUING                                            LAW OFFICE OF
                                                                     CATHY GORMLEY, PLLC
      TRIAL DATE -- 3                                                600 1st Avenue Suite 304
                                                                    Seattle, Washington 98104
                                                              (206) 624-0508 ϖ FAX (206) 622-9091
